Citation Nr: 0734381	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO. 99-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the 
residuals of shell wounds of the right eye and left cheek.

2. Entitlement to a compensable rating for malaria.

3. Entitlement to a total rating due to individual 
unemployability (TDIU) due to service-connected disability.

4. Entitlement to an effective date for a 70 percent rating 
for anxiety prior to April 21, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
August 1945. His awards and decorations include the Purple 
Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in January 1999 and 
February 2005.

In December 2004, the Board increased the veteran's rating 
for anxiety from 50 percent to 70 percent disabling. The 
veteran disagreed with the amount of that increase and 
submitted a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).

In February 2007, the Court vacated the Board's December 
2004 decision and remanded the matter to the Board for 
further proceedings consistent with the Court's decision.

To date, however, the veteran has not been formally 
notified of the Court's February 2007 decision. 
Accordingly, the issue of an increased rating for the 
veteran's service-connected anxiety disorder is not yet 
ripe for further consideration by the Board. See, e.g., 
Kutscherousky v. West, 12 Vet. App. 369, 371(1999). 
Therefore, that issue will not be addressed below. 


FINDINGS OF FACT

1. The veteran's residuals of shell wounds of the right eye 
and left cheek, manifested primarily by a faint scar near 
his right eye, measuring .5 inches, and depressed scar on 
his left cheek, measuring 1.5 inches, are productive of no 
more than moderate impairment.

2. The veteran's malaria is manifested primarily by 
subjective complaints.

3. The veteran has a combined rating of 70 percent for the 
following service-connected disabilities: anxiety, 
evaluated as 70 percent disabling; the residuals of shell 
wounds of the right eye and left cheek, evaluated as 10 
percent disabling; and malaria, evaluated as 
noncompensable.

4. The veteran has three years of college education and 
three years of technical engineering training, as well as 
work experience as a carpenter and construction 
superintendent.

5. With full consideration of the veteran's educational 
background and occupational experience, and with resolution 
of doubt in the veteran's favor, the veteran's service-
connected disabilities are of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment.

6. In an unappealed rating decision in October 6, 1995, the 
RO denied the veteran's claim for a rating in excess of 50 
percent for his service-connected anxiety. 

7. The veteran's application for an increased evaluation 
for anxiety was received on April 21, 1999.

8. From October 6, 1995 through April 20, 1999, VA received 
no formal or informal claim for an increased evaluation for 
anxiety.

9. During the year prior to April 21, 1999, it was not 
factually ascertainable that the veteran had experienced 
increased impairment due to his service-connected anxiety.


CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 10 percent 
rating for the residuals of shell wounds of the right eye 
and left cheek have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (1998) (now 
codified as amended at Diagnostic Code 7800 (2007)).

2. The requirements for a compensable rating for malaria 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.88b, Diagnostic Code 6304 (2007).

3. The requirements for TDIU have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 
(2007).

4. The criteria for assigning an effective date prior to 
April 21, 1999, for a 70 percent rating for anxiety have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims for increased ratings for the residuals of shell 
fragment wounds of the right eye and left cheek and 
malaria, as well as his claims for TDIU and for an 
effective date prior to April 21, 1999, for a 70 percent 
rating for anxiety. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a claimant to provide any additional 
evidence in his possession that pertains to the claim. 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are 
not prejudicial to the claimant. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. 
at 121.

In letters dated in March 2001 and October 2004, the RO 
informed the veteran that in order to substantiate an 
appeal for an increased rating for a particular service-
connected disability, the evidence had to show that such 
disability had gotten worse.

In its October 2004 letter, the RO informed the veteran 
that in order to support his claim for TDIU, the evidence 
had to show that his service-connected disabilities were 
sufficient, without regard to other factors, to prevent him 
from performing the physical or mental tasks required to 
get or keep substantially gainful employment. He was also 
informed that he had to meet certain disability percentage 
rating requirements with respect to his service-connected 
disabilities.

In a letter dated in September 2005, the RO informed the 
veteran that in order to substantiate an appeal for an 
earlier effective date, he had to submit evidence showing 
that he had filed a claim for an increased evaluation prior 
to April 21, 1999 that had not been finally adjudicated or 
medical evidence from a VA medical facility or other 
uniformed medical facility showing that his service-
connected anxiety was of such severity as to satisfy the 
criteria for a 70 percent evaluation prior to April 21, 
1999. 

In March 2006, the RO informed the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The RO also 
informed the veteran that an effective date for the award 
of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In these letters, the RO notified the veteran and his 
representative of the following: (1) the information and 
evidence that was of record and was not of record that was 
necessary to substantiate the veteran's claims; (2) the 
information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the 
Federal government. 

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so. It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information. 

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The notice with respect to the claim for an increased 
rating for the residuals of the shell fragment wounds of 
the right eye and left cheek was not sent to the veteran 
until after the rating decision in January 1999. 
Nevertheless, any defect with respect to the timing of that 
notice was harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record. 

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment by VA. The RO also had the veteran 
examined to determine the extent of impairment attributable 
to all of his service-connected disabilities, including his 
shell fragment wound scars of the right eye and left cheek 
and malaria. 

Finally, the RO informed the veteran of his right to have a 
hearing in association with his appeal. In June 2007, the 
veteran was scheduled to have a hearing at the RO before 
the undersigned Veterans Law Judge; however, he did not 
appear for that hearing. He did not offer good cause for 
his failure to appear and has not requested to reschedule 
that hearing. 
In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal. Such opportunity eliminates the possibility 
of prejudice in deciding the veteran's appeal and ensures 
the essential fairness of the decision. 

Following the development of the record, the RO evaluated 
the relevant evidence of record and confirmed and continued 
the veteran's ratings for the residuals of shell fragment 
wounds of the right eye and left cheek and malaria. The RO 
also denied the veteran's claim for TDIU and for an 
effective date earlier than April 21, 1999 for his 70 
percent rating for anxiety. 

VA has met its duty to assist the veteran in the 
development of information and evidence necessary to 
support his claims for increased ratings for low back 
disability and for major depressive disorder. Indeed, it 
appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support either of his claims. As such, the record 
has been fully developed, and it is "difficult to discern 
what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claims for increased ratings, TDIU, and 
an earlier effective date for the 70 percent rating for his 
service-connected anxiety. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will proceed to the merits 
of the appeal. 



II. Analysis

A. The Increased Rating Claims

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2007). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55 
(1994). 

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disability. 

1. The Residuals of Shell Fragment Wounds of the Right Eye 
and Left Cheek

The veteran's shell fragment wound scars of the right eye 
and left cheek are rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7800. 

When the veteran filed his claim, a 10 percent rating was 
warranted for scars of the head, face, or neck, which were 
disfiguring and productive of moderate impairment. A 
30 percent rating was warranted for severe, disfiguring 
scars of the head, face, or neck, especially if it produced 
a marked or unsightly deformity of the eyelids, lips, or 
auricles. 

When in addition to tissue loss and cicatrization, there 
was marked discoloration, color contrast, or the like, the 
10 percent rating could be increased to 30 percent and the 
30 percent rating could be increased to 50 percent. The 
most repugnant disfiguring conditions, including scars and 
diseases of the skin, could be submitted for VA Central 
Office rating, with several unretouched photographs. Note, 
38 C.F.R. § 4.118, DC 7800.

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating scars of the 
head, face, or neck. 67 Fed. Reg. 49,590-49,599 (July 31, 
2002). That change became effective on August 30, 2002. 

The revised regulation states that disfigurement of the 
head, face, or neck warrants a 10 percent rating, where 
there is one characteristic of disfigurement. A 30 percent 
rating is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with 2 or 3 characteristics of disfigurement. 

Under the revised rating criteria, the eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or 
more (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at its widest 
point; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to the underlying 
tissue; (5) skin hypo or hyperpigmented in an area 
exceeding 6 square inches; (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, et cetera) in an area 
exceeding 6 square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding 
6 square inches (39 square centimeters); (8) skin indurated 
and inflexible in an area exceeding 6 square inches (39 
square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1). Unretouched color photographs are to be 
taken into consideration. 38 C.F.R. § 4.118, Diagnostic 
Code 7800. Note (3).

During combat in July 1944, the veteran sustained slight 
lacerating shrapnel wounds of both cheeks and a mild 
cerebral concussion with slight subconjunctival 
hemorrhaging in the right eye from the associated shell 
blast. The wounds were cleansed, and sulfanimide powder was 
applied. After twelve days of hospitalization, the veteran 
was returned to duty. 

During the veteran's service separation examination, and 
during a VA examination in January 1946, there were no 
complaints or clinical findings of any residual disability 
from the shell fragment wounds, and his skin was reportedly 
normal. 

During a VA examination in January 1947, the veteran was 
found to have small, faint scars to the right of the right 
eye and another on his left cheek. The examiner reported 
that neither scar was disfiguring or even noticeable unless 
one was looking for them. 

More recent evidence, including extensive VA medical 
records, are negative for any treatment for the residuals 
of the veteran's shell fragment wounds of the right eye or 
left cheek. In November 2004, VA examined the veteran to 
determine the nature and extent of any impairment due to 
such residuals.

On examination, the veteran had a lateral prominence of the 
right cheek, just below the right temple. Although 
hypopigmented, the affected area was 0.5 inches. The scar 
was flat and nontender, and there were no chronic skin 
changes. Indeed, it was difficult to see any changes in the 
skin texture or contour. Moreover, the scar was not 
adherent to any underlying structures, and there was no 
effect on the function of any facial muscles. 

Unlike that near the right eye, the scar on the left cheek 
was visible and depressed, which was the only 
characteristic of disfigurement. Though hypopigmented, the 
scar measured only 1.5 inches in length. There was no 
evidence of ulceration or other signs that it was unstable. 
The scar was reported to be slightly sensitive to touch. 
However, the preponderance of the evidence, including the 
veteran's extensive treatment records before and after the 
VA examination was negative for any complaints or clinical 
evidence to support that finding. Moreover, the scar was 
not attached to any underlying structures, and there was no 
adverse affect on function of the affected area. There was 
a red, raised scaly lesion over the lateral end of the 
scar. However, that was due to the nonservice-connected 
residuals of squamous cell carcinoma which had been removed 
from the area. 

In any event, there is no competent evidence that the 
either shell fragment wound scar is productive of any more 
than moderate impairment. Indeed, there is no marked or 
unsightly deformity of the eyelids, lips, or auricles. 
There are also no findings that either shell fragment wound 
is repugnant or that either is manifested by tissue loss 
and cicatrisation or marked discoloration, color contrast, 
or the like. Rather, the preponderance of the competent 
evidence of record (by history and in more recent records) 
shows no more than one characteristic of disfigurement and 
more nearly reflects the criteria for a 10 percent rating 
under the old and new regulations for rating scars of the 
head, face, or neck. Therefore, the current rating is 
confirmed and continued. 

2. Malaria

Malaria is rated in accordance with 38 C.F.R. § 4.88b, 
Diagnostic Code 6304. A 100 percent schedular evaluation is 
warranted when the disease is active. 

The diagnosis of malaria depends on the identification of 
the malarial parasites in blood smears. If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone. Relapses must be confirmed by the 
presence of malarial parasites in blood smears. Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system. 38 C.F.R. § 4.88b, Diagnostic Code 
6304, Note.

In this case, the veteran's extensive VA treatment records 
are negative for active malaria or for the residuals 
thereof. Indeed, following the November 2004 VA 
examination, the examiner reported malaria by history only. 

Absent competent evidence of active disease or identifiable 
residuals, the veteran's disorder does not meet the 
criteria for a compensable evaluation for malaria. 
Accordingly, the current noncompensable rating is confirmed 
and continued. 

B. TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, That, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

The veteran has a combined rating of 70 percent for the 
following service-connected disabilities: anxiety, 
evaluated as 70 percent disabling; the residuals of shell 
fragment wounds of the right eye and left cheek, evaluated 
as 10 percent disabling; and malaria, evaluated as 
noncompensable. 38 C.F.R. § 4.25 (2007). Thus, he meets the 
percentage ratings for TDIU under 38 C.F.R. § 4.16(a).

The veteran's anxiety is manifested primarily worry, anger, 
intolerance, and an inability to get along with others. He 
receives regular psychiatric treatment and is taking 
psychotropic medication. His GAF scores have been between 
40 and 50, with the majority at or below 45. 

The score on the GAF (Global Assessment of Functioning) 
Scale is critical to an evaluation of the level of 
impairment caused by psychiatric disability. That scale is 
found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Significantly, the nomenclature in DSM IV has been adopted 
by VA in the evaluation of mental disorders. 38 C.F.R. § 
4.125, 4.130 (2007). 

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.; see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)). 

A GAF of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). Id.; 
see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. 
Steinburg concurring) (A GAF of 40 signifies considerably 
greater occupational impairment than a GAF of 50.) 

Although the veteran has three years of college education, 
three years of correspondence courses in technical 
engineering, and work experience as a carpenter and 
construction supervisor, the low GAF scores suggest that 
such employment is no longer be available to him. In this 
regard, the VA examination reports show that he has 
difficulty getting along with others, and his daughter 
reports that his condition is deteriorating. Indeed, his 
neighbors have found him increasingly disagreeable to the 
point where they withdraw from his company. Moreover, in 
August 2003, the VA examiner advised him to stop driving. 
Under such circumstances, it is difficult to imagine the 
type of substantially gainful employment that he could 
perform. Therefore, the competent evidence of record 
supports the veteran's claim for TDIU.

At the very least, there is an approximate balance of 
evidence both for and against the claim that the veteran's 
service-connected disabilities preclude his ability to 
obtain or retain substantially gainful employment. Under 
such circumstances, all reasonable doubt is resolved in 
favor of the veteran. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102. Accordingly, entitlement to TDIU is warranted. To 
that extent, the appeal is allowed. 

C. Effective Date for the 70 Percent Rating for Anxiety

In December 2004, the Board raised from 50 to 70 percent 
the rating for the veteran's service-connected anxiety. 

By a rating action in February 2005, the RO assigned April 
21, 1999, as the effective date for that rating. The 
veteran now seeks an earlier effective date for the 
assignment of that rating.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
see Hazan v. Gober, 10 Vet. App. 511 (1997) (When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an 
informal claim. Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution. If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim. 38 C.F.R. § 3.155 (2006).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and 
informal -- for benefits. In particular, VA is required to 
identify and act on informal claims for benefits. 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2004). See Servello v. Derwinski, 3 
Vet. App. 196 (1992). 

The veteran's service-connected anxiety is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9400. A 
50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The veteran's claim for an increased rating for his 
service-connected anxiety was received by the RO on April 
21, 1999. Consequently, the question is whether there was 
an unadjudicated claim for an increased rating, filed prior 
to that date; and, if not, whether the evidence dated from 
April 21, 1998, through April 20, 1999, shows that the 
veteran met or more nearly approximated the criteria for a 
70 percent schedular rating for anxiety. 

In April 1996, the RO confirmed and continued a 50 percent 
rating for the veteran's service-connected anxiety. The 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Accordingly, 
that decision became final under the law and regulations 
then in effect. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1995). 

Thereafter, the veteran did not submit a claim (either 
formal or informal) for an increased rating for anxiety 
until April 21, 1999. Since there was no unadjudicated 
claim for any increased rating between April 1996 and April 
21, 1999, the effective date could not precede April 21, 
1999. Thus, an earlier effective date was not warranted on 
the basis of the receipt of an earlier claim for the 70 
percent rating for anxiety. 

VA outpatient records show treatment for psychiatric 
disability on several occasions during the year prior to 
receipt of the veteran's claim. The primary manifestations 
were anger, intolerance, and obsession with his military 
experiences. However, there was no competent evidence of 
any more than occupational and social impairment with 
reduced reliability and productivity. In particular, there 
was no evidence of suicidal ideation; obsessional rituals 
which interfered with routine activities; speech which was 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the veteran's 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene. Therefore, during the year prior to 
the receipt of his claim, the veteran's psychiatric 
manifestations more nearly approximated the criteria for a 
50 percent rating for anxiety. Accordingly, a higher rating 
is not warranted based on the level of disability due to 
anxiety during the period one year prior to the 
application.


ORDER

A rating in excess of 10 percent for the residuals of shell 
wounds of the right eye and left cheek is denied.

A compensable rating for malaria is denied.

TDIU is granted subject to the law and regulations 
governing the award of monetary benefits.

An effective date prior to April 21, 1999, for a 70 percent 
rating for anxiety is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


